DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on January 21, 2022.
Claims 1-5 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 and July 1, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. No. 2019/0265963 A1), and further in view of Khan et al. (U.S. Pub. No. 2019/0251297 A1, hereinafter as “Khan”).
With regard to claim 1, the claim is drawn to an information processing server (see Watanabe, i.e. in fig. 1 and 4, disclose the server 50, and further in para. 32, discloses that “[0032] Furthermore, the server apparatus 50 is one or more information processing apparatuses that provide firmware and update procedure information to the image forming apparatus 10. Each image forming apparatus 10 queries the server apparatus 50 about the presence or absence of new firmware, for example, at the time of booting, at a fixed time once a day, at the time of shifting to energy saving, at the time of returning from energy saving, or according to an operation by an administrator. When there is new firmware, the server apparatus 50 provides firmware and update procedure information to the image forming apparatus 10”) comprising: 
circuitry (see Watanabe, i.e. in Fig. 4, illustrates the server 50); and 
a memory storing computer-executable instructions (see Watanabe, i.e. in Fig. 4,disclose the memory 202) that cause the circuitry to execute: 
disabling use of a function provided by firmware, in response to acquiring a report indicating that the firmware is installed in an information processing apparatus; and enabling use of the function, in response to acquiring a report indicating that an application configured to use the function is installed in the information processing apparatus (see Watanabe, i.e. in para. 25-27, disclose that “[0025] Firmware is a type of software that controls hardware elements that are largely related to basic functions of the information processing apparatus. Firmware may be referred to as customary terms of an information processing apparatus, such as a microcode or a device driver, etc. The information processing apparatus according to the claims may be any apparatus as long as the firmware can be updated. In the present embodiment, an image forming apparatus will be described as an example. [0026] The order of updating the firmware is the preferable updating order when a plurality of pieces of firmware is updated. The updating order may not be absolute; the next firmware may be updated upon skipping the order. [0027] The process for preparing an environment for the updated firmware corresponds to a process that enables the execution the firmware, and a process that enables updating another firmware, etc. In the present embodiment, as one example, this process corresponds to rebooting…”; also see the teachings of Khan supplemented below). 
The teachings of Watanabe as discussed above, amongst the teachings of information processing server, information processing apparatus, updating of the firmware w. functions and etc. (as discussed and set forth above), it merely lacks in explicitly disclosing the aspect(s) relating to “disabling use of a function…” and “enabling use of the function…”. 
However, Khan discloses an analogous invention relates to  system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for granting access to firmware-locked functions in a secure device (see Khan, i.e. para. 4 and etc.).  More specifically, in Khan, i.e. in para. 6, disclose the aspect of accessing the error report log, and in para. 6, discloses that “[0006] In an embodiment, a manufacturer of the secure device may have disabled functions of the secure device when producing the secure device. Disabling these function may prevent consumers from tampering with, hacking, and/or reverse engineering the secure device. When producing consumer level secure production devices, manufacturers may utilize the firmware to enable and/or disable specific functions of the secure device….”; and further in Fig. 3, in para. 60-61, disclose that “[0060] In an embodiment, at 310, secure device 110 updates firmware to disable public access to functions of the secure device 110. A proprietor or manufacturer may have uploaded original firmware and/or a new version of the firmware to secure device 110. This firmware, for example, may be flashed to a ROM, EPROM, EEPROM, or flash memory of secure device 110. In an embodiment, when secure device 110 updates its firmware, secure device 110 disables one or more functions, causing the one or more functions to become inaccessible to the public. This firmware-locked function may include access to the firmware, access to hidden sections of memory, and/or access to application program functions.  [0061] At 320, secure device 110 may update the firmware to provide access to the disabled or firmware-locked function in response to receiving a token corresponding to the secure device…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the limitation(s) discussed and also taught by Khan, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to device management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe by the teachings of Khan, and to incorporate the limitation(s) discussed and also taught by Khan, thereby to further solve the problem of being “…difficult for proprietors to selectively grant and/or manage permissions for these partners once the production hardware has been secured and certain features have been locked by the firmware” (see Khan, i.e. para. 3 and etc.).	
With regard to claim 2, the claim is drawn to the information processing server according to claim 1, wherein the circuitry is further caused to execute: enabling use of the function to be used by the application, among one or more functions provided by the firmware (see Watanabe, i.e. in para. 47, discloses that “[0047] The firmware update control unit 12 performs overall processing relating to updating of the firmware. When updating the firmware, the firmware update control unit 12 controls the image forming apparatus 10 according to the precondition and the environmental condition for updating. For example, the firmware update control unit 12 checks the version of firmware 2 necessary for updating firmware 1 according to a precondition, and installs the firmware 2 first”; further in Khan, i.e. in para. 38, discloses that “[0038] As previously discussed, firmware memory 116 may be non-volatile memory storing firmware utilized to enable hardware and/or software functions of secure device 110….”, also claims 4-5, 7 and etc.). 
With regard to claim 3, the claim is drawn to the information processing server according to claim 1, wherein the firmware is installed in the information processing apparatus when the information processing apparatus is manufactured or when the firmware is to be updated to a new version (see Khan, i.e. in para. 4-5, discloses that “[0004] Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for granting access to firmware-locked functions in a secure device. [0005] In an embodiment, a secure device may be a computing device that includes a firmware architecture. The secure device may range from a general purpose computer to application specific hardware or an application specific device. For example, the secure device may be a mobile phone, a tablet computer, a laptop computer, a television, a streaming media device, a media player device, a gaming console, an Internet service device such as a router or modem, an Internet of Things (IoT) device, a clock, a wearable electronic device such as a smart watch, a printer, a scanner, and/or other devices that include firmware. In an embodiment, the firmware for a secure device may be stored in non-volatile memory. A user without specific permissions may not be able to access or modify the firmware. In an embodiment, the firmware restricts particular application functions of the secure device. While users may be able to utilize the secure device on a consumer level or application software level, general users may be unable to access firmware-locked functions of the secure device”, thereby to further solve the problem of being “…difficult for proprietors to selectively grant and/or manage permissions for these partners once the production hardware has been secured and certain features have been locked by the firmware”, see Khan, i.e. para. 3 and etc.).
With regard to claim 4, the claim is drawn to a method performed by an information processing server (see Watanabe, i.e. in fig. 1 and 4, disclose the server 50 for carrying out the methods, and further in para. 32, discloses that “[0032] Furthermore, the server apparatus 50 is one or more information processing apparatuses that provide firmware and update procedure information to the image forming apparatus 10. Each image forming apparatus 10 queries the server apparatus 50 about the presence or absence of new firmware, for example, at the time of booting, at a fixed time once a day, at the time of shifting to energy saving, at the time of returning from energy saving, or according to an operation by an administrator. When there is new firmware, the server apparatus 50 provides firmware and update procedure information to the image forming apparatus 10”), the method comprising: 
disabling use of a function provided by firmware, in response to acquiring a report indicating that the firmware is installed in an information processing apparatus; and enabling use of the function, in response to acquiring a report indicating that an application configured to use the function is installed in the information processing apparatus (see Watanabe, i.e. in para. 25-27, disclose that “[0025] Firmware is a type of software that controls hardware elements that are largely related to basic functions of the information processing apparatus. Firmware may be referred to as customary terms of an information processing apparatus, such as a microcode or a device driver, etc. The information processing apparatus according to the claims may be any apparatus as long as the firmware can be updated. In the present embodiment, an image forming apparatus will be described as an example. [0026] The order of updating the firmware is the preferable updating order when a plurality of pieces of firmware is updated. The updating order may not be absolute; the next firmware may be updated upon skipping the order. [0027] The process for preparing an environment for the updated firmware corresponds to a process that enables the execution the firmware, and a process that enables updating another firmware, etc. In the present embodiment, as one example, this process corresponds to rebooting…”; also see the teachings of Khan supplemented below).
The teachings of Watanabe as discussed above, amongst the teachings of information processing server, information processing apparatus, updating of the firmware w. functions and etc. (as discussed and set forth above), it merely lacks in explicitly disclosing the aspect(s) relating to “disabling use of a function…” and “enabling use of the function…”. 
However, Khan discloses an analogous invention relates to  system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for granting access to firmware-locked functions in a secure device (see Khan, i.e. para. 4 and etc.).  More specifically, in Khan, i.e. in para. 6, disclose the aspect of accessing the error report log, and in para. 6, discloses that “[0006] In an embodiment, a manufacturer of the secure device may have disabled functions of the secure device when producing the secure device. Disabling these function may prevent consumers from tampering with, hacking, and/or reverse engineering the secure device. When producing consumer level secure production devices, manufacturers may utilize the firmware to enable and/or disable specific functions of the secure device….”; and further in Fig. 3, in para. 60-61, disclose that “[0060] In an embodiment, at 310, secure device 110 updates firmware to disable public access to functions of the secure device 110. A proprietor or manufacturer may have uploaded original firmware and/or a new version of the firmware to secure device 110. This firmware, for example, may be flashed to a ROM, EPROM, EEPROM, or flash memory of secure device 110. In an embodiment, when secure device 110 updates its firmware, secure device 110 disables one or more functions, causing the one or more functions to become inaccessible to the public. This firmware-locked function may include access to the firmware, access to hidden sections of memory, and/or access to application program functions.  [0061] At 320, secure device 110 may update the firmware to provide access to the disabled or firmware-locked function in response to receiving a token corresponding to the secure device…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the limitation(s) discussed and also taught by Khan, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to device management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe by the teachings of Khan, and to incorporate the limitation(s) discussed and also taught by Khan, thereby to further solve the problem of being “…difficult for proprietors to selectively grant and/or manage permissions for these partners once the production hardware has been secured and certain features have been locked by the firmware” (see Khan, i.e. para. 3 and etc.).	
With regard to claim 5, the claim is drawn to a non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in an information processing server, the process comprising: disabling use of a function provided by firmware, in response to acquiring a report indicating that the firmware is installed in an information processing apparatus; and enabling use of the function, in response to acquiring a report indicating that an application configured to use the function is installed in the information processing apparatus (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 4 above, also incorporated by reference herein; in addition, in Watanabe, i.e. in para. 59, discloses that “[0059] The server apparatus 50 includes an apparatus communication unit 51 and a firmware managing unit 52. These functions of the server apparatus 50 are functions or means implemented by any one of the constituent elements illustrated in FIG. 4 being operated by a command from the CPU 201 according to a program loaded in the memory 202 from the HDD 209. Note that this program is distributed from a server for program distribution or distributed by being stored in a storage medium.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimomoto et al. (U.S. Pat/Pub No. 2020/0109685 A1) disclose an invention relates to an electronic apparatus, an information processing system, and an information processing method.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675